 



EXHIBIT 10.30

THE GOLDMAN SACHS AMENDED AND RESTATED
STOCK INCENTIVE PLAN
DISCOUNT STOCK PROGRAM AWARD

This Award Agreement sets forth the terms and conditions of the award of RSUs
under the Discount Stock Program (“DSP RSUs”) granted to you under The Goldman
Sachs Amended and Restated Stock Incentive Plan (the “Plan”).

1. The Plan. This Award is made pursuant to the Plan, the terms of which are
incorporated in this Award Agreement. Capitalized terms used in this Award
Agreement that are not defined in this Award Agreement have the meanings as used
or defined in the Plan. References in this Award Agreement to any specific Plan
provision shall not be construed as limiting the applicability of any other Plan
provision.

2. Award.

(a) Form of Award. The number of DSP RSUs subject to this Award is set forth in
the Award Statement delivered to you. The Award Statement shall designate your
DSP RSUs as either “Base RSUs” or “Discount RSUs.” An RSU is an unfunded and
unsecured promise to deliver (or cause to be delivered) to you, subject to the
terms and conditions of this Award Agreement, a share of Common Stock (a
“Share”) on the Delivery Date or as otherwise provided herein. Until such
delivery, you have only the rights of a general unsecured creditor, and no
rights as a shareholder of GS Inc.

(b) Certain Conditions Precedent. Your DSP RSU award is expressly conditioned
on: (i) your being a participant in the Goldman Sachs Partner Compensation Plan
or the Goldman Sachs Restricted Partner Compensation Plan on the Date of Grant
and your executing any agreement required in connection with such participation;
and (ii) your executing the related signature card and returning it to the
address designated on the signature card and/or by the method designated on the
signature card by the date specified. unless otherwise determined by the
Committee, your failure to meet these conditions will result in the cancellation
of your DSP Award. Your DSP Award is subject to all terms, conditions and
provisions of the Plan and this Award Agreement, including, without limitation,
the arbitration and choice of forum provisions set forth in Paragraph 13. By
executing the related signature card you will have confirmed your acceptance of
all of the terms and conditions of this Award Agreement.

(c) Status under Shareholders’ Agreement. The Shares delivered with respect to
this Award will be subject to the Goldman Sachs Shareholders’ Agreement to which
you are a party, as amended from time to time (the “Shareholders’ Agreement”),
except those Shares will not be considered “Covered Shares” as defined in that
Agreement. Shares underlying your Base RSUs will not count toward satisfying
your transfer restriction requirements under Section 2.1 of the Shareholders’
Agreement until the Transfer Restrictions described in Paragraph 3(b)(i)(B) are
removed.

3. Vesting, Delivery and Transfer Restrictions.

(a) Vesting.

(i) Base RSUs. Except as provided in Paragraph 2(b), you shall be fully Vested
in all of your Outstanding Base RSUs on the Date of Grant, and, subject to
Paragraph 10, neither such Base RSUs, nor the Shares underlying them, shall be
forfeitable for any reason.

 



--------------------------------------------------------------------------------



 



(ii) Discount RSUs. Except as provided in this Paragraph 3 and in Paragraphs 4,
7, 8, 10, 11 and 16, on each Vesting Date you shall become Vested in the number
or percentage of your Outstanding Discount RSUs specified next to such Vesting
Date on the Award Statement (which may be rounded to avoid fractional Shares).
While continued active Employment is not required in order to receive delivery
of the Shares underlying your Discount RSUs that are or become Vested, all other
terms and conditions of this Award Agreement shall continue to apply, and
failure to meet such terms and conditions may result in the termination of some
or all of your Discount RSUs (as a result of which no Shares underlying such
Discount RSUs would be delivered).

(b) Delivery and Transfer Restrictions.

(i) Base RSUs.

(A) Delivery Date. The Delivery Date with respect to your Base RSUs shall be the
date specified as such on your Award Statement, if that date is during a Window
Period or, if that date is not during a Window Period, the first Trading Day of
the first Window Period beginning after such date. For purposes of this
Agreement, a “Trading Day” is a day on which Shares trade regular way on the New
York Stock Exchange. Except as provided in this Paragraph 3 and Paragraphs 2, 8,
10, 11 and 16, in accordance with Section 3.23 of the Plan, reasonably promptly
(but in no case more than thirty (30) Business Days) after the date specified as
the Delivery Date, Shares underlying your Base RSUs (“Base Shares”) shall be
delivered to a brokerage or custody account approved by the Firm.

(B) Transfer Restrictions on Base Shares. Except as provided in Paragraphs 3(c),
4(a), 8, or 10, until the date specified on your Award Statement as the
“Transferability Date:” (I) your Base Shares shall not be permitted to be sold,
exchanged, transferred, assigned, pledged, hypothecated, fractionalized, hedged
or otherwise disposed of (including through the use of any cash-settled
instrument), whether voluntarily or involuntarily by you (collectively referred
to as the “Transfer Restrictions”) and any purported sale, exchange, transfer,
assignment, pledge, hypothecation, fractionalization, hedge or other disposition
in violation of the Transfer Restrictions shall be void; and (II) if and to the
extent your Base Shares are certificated, the certificates representing your
Base Shares are subject to the restrictions in this Paragraph 3(b)(i)(B) and GS
Inc. shall advise its transfer agent to place a stop order against your Base
Shares. Within 30 Business Days after the Transferability Date (or any other
date described herein the Transfer Restrictions are removed), GS Inc. shall
take, or shall cause to be taken, such steps as may be necessary to remove the
Transfer Restrictions.

(C) Escrow. Pending receipt of any consents deemed necessary or appropriate by
the Firm, Shares in respect of your DSP Award initially may be delivered into an
escrow account meeting such terms and conditions as determined by the Firm. Any
such escrow arrangement shall, unless otherwise determined by the Firm, provide
that (i) the escrow agent shall have the exclusive authority to vote such Shares
while held in escrow and (ii) dividends paid on such Shares held in escrow may
be accumulated and shall be paid as determined by GS Inc. in its discretion. By
accepting your DSP Award, you have agreed to execute such documents and take
such steps as may be deemed necessary or appropriate by the Firm to establish
and maintain any such escrow account.

(ii) Discount RSUs. The Delivery Date with respect to your Outstanding Vested
Discount RSUs shall be the date specified as such on your Award Statement, if
that date is during a Window Period or, if that date is not during a Window
Period, the first Trading Day of the first Window Period beginning after such
date. Except as provided in this Paragraph 3 and in Paragraphs 2, 4(b), 5, 6, 7,
8, 10, 11 and 16, in accordance with Section 3.23 of the Plan, reasonably
promptly (but in no case more than thirty (30) Business Days) after any date
specified as the Delivery Date (or any other date delivery of Shares is called
for hereunder), Shares underlying the number or percentage of your then
Outstanding Discount RSUs with respect to which the Delivery

2



--------------------------------------------------------------------------------



 



Date (or other date) has occurred (which number of Shares may be rounded to
avoid fractional shares) shall be delivered to a brokerage or custody account
approved by the Firm.

(iii) Certain “Covered Employees.” Notwithstanding the foregoing, if you are or
become considered by GS Inc. to be one of its “covered employees” within the
meaning of Section 162(m) of the Code, then you shall be subject to
Section 3.21.3 of the Plan, as a result of which delivery of your Shares may be
delayed.

(iv) Right to Deliver Cash or Other Property. In accordance with
Section 1.3.2(i) of the Plan, in the discretion of the Committee, in lieu of all
or any portion of the Shares otherwise deliverable in respect of all or any
portion of your DSP RSUs, the Firm may deliver cash, other securities, other
Awards or other property, and all references in this Award Agreement to
deliveries of Shares shall include such deliveries of cash, other securities,
other Awards or other property.

(c) Death. Notwithstanding any other provision of this Award Agreement, if you
die prior to the Delivery Date with respect to your DSP RSUs and/or the
Transferability Restrictions with respect to your Base Shares, as soon as
practicable after the date of death and after such documentation as may be
requested by the Committee is provided to the Committee: (i) your Base Shares
and the Shares underlying all of your then Outstanding DSP RSUs shall be
delivered to the representative of your estate; and (ii) the Transfer
Restrictions then applicable to your Base Shares shall be removed.

4. Termination of Employment

(a) Base Shares. Unless the Committee determines otherwise, if your Employment
terminates for any reason or you otherwise are no longer actively employed with
the Firm (other than by reason of Extended Absence or solely as a result of
“downsizing” as provided in Paragraph 7(b)), the Transfer Restrictions will be
removed as soon as practicable after the date your Employment so terminates. If
your Employment terminates by reason of Extended Absence or solely by reason of
a “downsizing” as provided in Paragraph 7(b), the Transfer Restrictions shall
continue to apply to your Base Shares until the Transferability Date in
accordance with Paragraph 3(b)(i)(B) hereof.

(b) Discount RSUs. Unless the Committee determines otherwise, except as provided
in Paragraphs 3(c), 7, 8 and 10(g), if your Employment terminates for any reason
or you otherwise are no longer actively employed with the Firm, your rights in
respect of your Discount RSUs (but not your Base RSUs) that were Outstanding,
but that had not yet become Vested, immediately prior to your termination of
Employment immediately shall terminate, such Discount RSUs shall cease to be
Outstanding, and no Shares shall be delivered in respect thereof.

5. Termination of Discount RSUs and Non-Delivery of Shares. Unless the Committee
determines otherwise, and except as provided in Paragraphs 7 and 8, your rights
in respect of all of your Outstanding Discount RSUs (whether or not Vested),
immediately shall terminate, such Discount RSUs shall cease to be Outstanding,
and no Shares shall be delivered in respect thereof if:

(a) you attempt to have any dispute under the Plan or this Award Agreement
resolved in any manner that is not provided for by Paragraph 13 or Section 3.17
of the Plan;

(b) any event that constitutes Cause has occurred;

(c) you, in any manner, directly or indirectly, (A) Solicit any Client to
transact business with a Competitive Enterprise or to reduce or refrain from
doing any business with the Firm, (B) interfere with or damage (or attempt to
interfere with or damage) any relationship between the Firm and any Client,
(C) Solicit any person who is an employee of the Firm to resign from the Firm or
to apply for or accept employment with

3



--------------------------------------------------------------------------------



 



any Competitive Enterprise or (D) on behalf of yourself or any person or
Competitive Enterprise hire, or participate in the hiring of, any Selected Firm
Personnel, or identify, or participate in the identification of, Selected Firm
Personnel for potential hiring, whether as an employee or consultant or
otherwise;

(d) you fail to certify to GS Inc., in accordance with procedures established by
the Committee, that you have complied, or the Committee determines that you in
fact have failed to comply, with all the terms and conditions of the Plan and
this Award Agreement. By accepting the delivery of Shares under this Award
Agreement, you shall be deemed to have represented and certified at such time
that you have complied with all the terms and conditions of the Plan and this
Award Agreement;

(e) the Committee determines that you failed to meet, in any respect, any
obligation you may have under any agreement between you and the Firm, or any
agreement entered into in connection with your Employment with the Firm,
including, without limitation, any offer letter, employment agreement, the
Shareholders’ Agreement, or any other shareholders’ agreement to which other
similarly situated employees of the Firm are a party; or

(f) as a result of any action brought by you, it is determined that any of the
terms or conditions of this Award Agreement are invalid.

For purposes of the foregoing, the term “Selected Firm Personnel” means: (i) any
Firm employee or consultant (A) with whom you personally worked while employed
by the Firm, or (B) who at any time during the year immediately preceding your
termination of Employment with the Firm, worked in the same division in which
you worked; and (ii) any Managing Director of the Firm.

6. Repayment. The provisions of Section 2.6.3 of the Plan (which requires Award
recipients to repay to the Firm amounts delivered to them if the Committee
determines that all terms and conditions of this Award Agreement in respect of
such delivery were not satisfied) shall apply to your Discount RSUs, but not
your Base RSUs or Base Shares.

7. Extended Absence and Downsizing.

(a) Extended Absence.

(i) Notwithstanding any other provision of this Award Agreement, but subject to
Paragraph 7(a)(ii), solely with respect to any Discount RSUs that were
Outstanding but that had not yet become Vested prior to your termination of
Employment by reason of Extended Absence, the condition set forth in Paragraph
4(b) shall be waived with respect to any such Discount RSUs (as a result of
which such Discount RSUs shall become Vested), but all other terms and
conditions of this Award Agreement shall continue to apply. Any termination of
Employment by reason of Extended Absence shall not affect your Base RSUs or Base
Shares, and the Transfer Restrictions shall continue to apply until the
Transferability Date as provided in Paragraph 3(b)(i)(B).

(ii) Without limiting the application of Paragraph 4(b), your rights in respect
of your Outstanding Discount RSUs that become Vested in accordance with
Paragraph 7(a)(i) immediately shall terminate, such Outstanding Discount RSUs
shall cease to be Outstanding, and no Shares shall be delivered in respect
thereof if, prior to the original Vesting Date with respect to such Discount
RSUs, you (i) form, or acquire a 5% or greater equity ownership, voting or
profit participation interest in, any Competitive Enterprise, or (ii) associate
in any capacity (including, but not limited to, association as an officer,
employee, partner, director, consultant, agent or advisor) with any Competitive
Enterprise.

4



--------------------------------------------------------------------------------



 



(b) Downsizing.

(i) Notwithstanding any other provision of this Award Agreement and subject to
your executing such general waiver and release of claims and an agreement to pay
any associated tax liability, both as may be prescribed by the Firm or its
designee, if your Employment is terminated solely by reason of a “downsizing,”
the condition set forth in Paragraph 4(b) shall be waived with respect to a
portion of your Discount RSUs that were Outstanding but that had not yet become
Vested prior to your termination of Employment by reason of “downsizing,” as a
result of which you shall become Vested in a portion of such Discount RSUs,
determined with respect to each remaining Vesting Date by multiplying the number
of Discount RSUs that would become Vested on each remaining Vesting Date by a
fraction, the numerator of which is the number of months from the Date of Grant
to the date your Employment terminated and the denominator of which is the
number of months from the Date of Grant to the applicable Vesting Date, but all
other terms and conditions of this Award Agreement shall continue to apply. Your
termination of Employment by reason of “downsizing” shall not affect your Base
Shares, and the Transfer Restrictions shall continue to apply until the
Transferability Date as provided in Paragraph 3(b)(i)(B).

(ii) Whether or not your Employment is terminated solely by reason of a
“downsizing” shall be determined by the Firm in its sole discretion. No
termination of Employment initiated by you, including any termination claimed to
be a “constructive termination” or the like or a termination for good reason,
will be solely by reason of a “downsizing.”

8. Change in Control. Notwithstanding anything to the contrary in this Award
Agreement, in the event a Change in Control shall occur and within 18 months
thereafter the Firm terminates your Employment without Cause or you terminate
your Employment for Good Reason, all Shares underlying your then Outstanding DSP
RSUs, whether or not Vested, shall be delivered, and the Transfer Restrictions
with respect to your Base Shares shall be removed.

9. Dividend Equivalent Rights. Each of your DSP RSUs shall include a Dividend
Equivalent Right. Accordingly, with respect to each of your Outstanding DSP
RSUs, at or after the time of distribution of any regular cash dividend paid by
GS Inc. in respect of a Share the record date for which occurs on or after the
Date of Grant, you shall be entitled to receive an amount (less applicable
withholding) equal to such regular dividend payment as would have been made in
respect of the Share underlying such Outstanding DSP RSU. Payment in respect of
a Dividend Equivalent Right shall be made only with respect to DSP RSUs that are
Outstanding on the payment date. Each Dividend Equivalent Right shall be subject
to the provisions of Section 2.8.2 of the Plan.

10. Certain Additional Terms, Conditions and Agreements.

(a) The delivery of Shares in respect of your DSP RSUs is conditioned on your
satisfaction of any applicable withholding taxes in accordance with Section 3.2
of the Plan.

(b) Your rights in respect of your Discount RSUs are conditioned on your
becoming a party to any shareholders’ agreement to which other similarly
situated employees of the Firm are a party.

(c) Your rights in respect of your DSP RSUs are conditioned on the receipt to
the full satisfaction of the Committee of any required consents (as described in
Section 3.3 of the Plan) that the Committee may determine to be necessary or
advisable.

(d) You understand and agree, in accordance with Section 3.3 of the Plan, by
accepting this Award, you have expressly consented to all of the items listed in
Section 3.3.3(d) of the Plan, which are incorporated herein by reference.

5



--------------------------------------------------------------------------------



 



(e) You understand and agree, in accordance with Section 3.22 of the Plan, by
accepting this Award you have agreed to be subject to the Firm’s policies in
effect from time to time concerning trading in Shares and hedging or pledging
Shares and equity-based compensation or other awards (including, without
limitation, the Firm’s “Policies With Respect to Transactions Involving GS
Shares, Equity Awards and GS Options by Persons Affiliated with GS Inc.”), and
confidential or proprietary information, and to effect sales of Shares delivered
to you in respect of your DSP RSUs in accordance with such rules and procedures
as may be adopted from time to time with respect to sales of such Shares (which
may include, without limitation, restrictions relating to the timing of sale
requests, the manner in which sales are executed, pricing method, consolidation
or aggregation of orders and volume limits determined by the Firm). In addition,
you understand and agree that you shall be responsible for all brokerage costs
and other fees or expenses associated with your Award, including, without
limitation, such brokerage costs or other fees or expenses in connection with
the sale of Shares delivered to you hereunder in respect of your DSP RSUs.

(f) GS Inc. may affix to Certificates representing Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under this Award Agreement or under any separate agreement with GS Inc.). GS
Inc. may advise the transfer agent to place a stop order against any legended
Shares.

(g) Without limiting the application of Paragraph 5, if:

(i) your Employment with the Firm terminates solely because you resigned to
accept employment at a governmental agency, self-regulatory organization, or
other employer and as a result of such new employment the Firm determines that
your continued holding of your Outstanding Base RSUs, Discount RSUs, or Base
Shares would violate standards of ethical conduct applicable to you (“Conflicted
Employment”); or

(ii) following your termination of Employment other than described in
Paragraph 10(g)(i), you notify the Firm that you have accepted or intend to
accept Conflicted Employment at a time when you continue to hold Outstanding
Base RSUs, Discount RSUs or Base Shares that are Vested;

then, in the case of Paragraph 10(g)(i) above only, the Transfer Restrictions
with respect to any then delivered Base Shares shall be removed, all Base RSUs
the Base Shares for which had not yet then been delivered shall be cancelled,
the condition set forth in Paragraph 4(b) shall be waived with respect to any
Discount RSUs you then hold that had not yet become Vested (as a result of which
such Discount RSUs shall become Vested) and you shall receive a lump sum payment
in respect of such Base RSUs and in respect of all of your Discount RSUs; and in
the case of Paragraph 10(g)(ii) above, the Transfer Restrictions with respect to
any then delivered Base Shares shall be removed, all Base RSUs the Base Shares
for which had not yet then been delivered shall be cancelled, and you shall
receive a lump sum cash payment in respect of any such cancelled Base RSUs and
all of your then Outstanding Vested Discount RSUs, in each case as soon as
practicable after the Committee has received satisfactory documentation relating
to your Conflicted Employment. Notwithstanding anything else herein, the
Discount RSUs shall become Vested and payment shall be made as a result of this
Paragraph only at such time and if and to the extent as would not result in the
imposition of any additional tax under Section 409A of the Code.

11. Right of Offset. The obligation to deliver Shares under this Award Agreement
or to remove the Transfer Restrictions is subject to Section 3.4 of the Plan,
which provides for the Firm’s right to offset against such obligation any
outstanding amounts you owe to the Firm and any amounts the Committee deems
appropriate pursuant to any tax equalization policy or agreement.

12. Amendment. The Committee reserves the right at any time to amend the terms
and conditions set forth in this Award Agreement, and the Board may amend the
Plan in any respect; provided that, notwithstanding the foregoing and
Sections 1.3.2(f), 1.3.2(g) and 3.1 of the Plan, no such amendment shall

6



--------------------------------------------------------------------------------



 



materially adversely affect your rights and obligations under this Award
Agreement without your consent; and provided further that the Committee
expressly reserves its rights to amend this Award Agreement and the Plan as
described in Sections 1.3.2(h)(1), (2) and (4) of the Plan. Any amendment of
this Award Agreement shall be in writing signed by an authorized member of the
Committee or a person or persons designated by the Committee.

13. Arbitration; Choice of Forum. BY ACCEPTING THIS DSP AWARD, YOU UNDERSTAND
AND AGREE THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN
SECTION 3.17 OF THE PLAN, WHICH ARE EXPRESSLY INCORPORATED HEREIN BY REFERENCE
AND WHICH, AMONG OTHER THINGS, PROVIDE THAT ANY DISPUTE, CONTROVERSY OR CLAIM
BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR CONCERNING THE PLAN OR
THIS AWARD AGREEMENT SHALL BE FINALLY SETTLED BY ARBITRATION IN NEW YORK CITY,
PURSUANT TO THE TERMS MORE FULLY SET FORTH IN SECTION 3.17 OF THE PLAN, SHALL
APPLY.

14. Non-transferability. Except as otherwise may be provided by the Committee,
and subject to Paragraph 3 hereof, the limitations on transferability set forth
in Section 3.5 of the Plan shall apply to this DSP Award. Any purported transfer
or assignment in violation of the provisions of this Paragraph 14 or Section 3.5
of the Plan shall be void.

15. Governing Law. YOUR DSP RSU AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.

16. Delay in Payment. To the extent required in order to avoid the imposition of
any interest and additional tax under Section 409A(a)(1)(B) of the Code, any
payments or deliveries due as a result of your termination of Employment with
the Firm will be delayed for six months if you are deemed to be a “specified
employee” as defined in Section 409A(a)(2)(i)(B) of the Code.

17. Headings. The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.

IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly executed
and delivered as of the Date of Grant.

              THE GOLDMAN SACHS GROUP, INC.
 
       
 
  By:          
 
  Name:    
 
  Title:    

7